DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on October 28, 2020.  These drawings are acceptable.
Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  Claim 2, line 3, “means of” should be deleted.  Claim 11, line 4, “decoupling signal, which” should be “decoupling signal, by which”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “b) carrying out steps c) to f) depending on the 
coupling signal” and “c) activating the fuel cell depending on the coupling signal”.  It is unclear how these carrying out and activating steps depend on the coupling signal, and it is unclear whether steps c) to f) are carried out once or twice (as part of carrying out step b), and then again as separate steps).  If these steps are only done if the coupling signal is within a certain range, then they are not required if the coupling signal is not within the range, and therefore do not recite positive limitations.  For examination purposes, it has been assumed that the activating step is always performed, and that steps c) to f) are only performed once.  Claims 2-7 inherent this deficiency.
	Claim 6 recites the limitation “the operating voltage of the high-voltage on-board power system is adjusted to the operating voltage of the fuel cell depending on the decoupling signal”.  It is unclear how the adjustment of the operating voltage of the high-voltage on-board power system depends on the decoupling signal.  If the operating voltage is adjusted only under certain conditions, then under other conditions, there is no adjustment, and therefore no de-energization of the fuel cell.  For examination purposes, it has been assumed that the adjustment to the operating voltage of the high-voltage on-board power system is always adjusted, and the fuel cell always operated in a de-energized state after the adjustment.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites the limitation “the steps a) to f) are preferably carried out in the specified order”.  This limitation is preferable, not required, and therefore fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For examination purposes, it has been assumed that the steps a) to f) of claim 1 are carried out in the specified order, and that steps c) to f) are carried out once as set forth above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the German patent application publication of Aberle et al. (DE 199 54 306).  An English translation has been attached.  The paragraphs and lines cited are in the attached English translation.
As to claim 1, Aberle discloses a method for operating a high-voltage on-board 
power system of a motor vehicle (see paragraph [0001], line 13), comprising:  (a) generating a coupling signal for coupling a fuel cell (8) of the motor vehicle to the on-board power system; (b) carrying out steps (c) to (f) depending on the coupling signal; (c) activating the fuel cell (8) depending on the coupling signal (see paragraph [0008], lines 119-120; paragraph [0043], lines 445-454; and Figure 1, the signals from the controller to control the switches are interpreted as the coupling signal for coupling the on-board power system to a fuel cell); (d) determining a current operating voltage of the fuel cell (see paragraph [0043], lines 482-483, the no-load voltage is the current operating voltage, and is determined before the fuel cell is coupled and is therefore an open circuit voltage ); (e) adjusting an operating voltage of the high-voltage on-board power system decoupled from the fuel cell (8) to the operating voltage of the fuel cell (8) (see paragraph [0036], lines 403-405; paragraph [0043], lines 487-488; and Figure 1, the DC/DC converter raises the voltage of the fuel cell intermediate circuit to the open circuit voltage of the fuel cell, and the DC/DC converter acts as an interface between the temporary power store and the fuel cell power system by adjusting the voltage of the temporary power store to that of the fuel cell power system; the fuel cell intermediate circuit is the circuitry between the DC/DC converter and the temporary power store, which is a high-voltage on-board power system); and (f) coupling the fuel cell (8) directly to the high-voltage on-board power system (see paragraph [0043], lines 489-490, if the measured open circuit voltage of the fuel cell and the voltage of the fuel cell intermediate circuit are the same, the switch (5) is also closed, and the fuel cell system changes to rated operation).
	As to claim 2, the fuel cell (8) is coupled to the high-voltage on-board power system in step (f) by a fuel cell connection switch (5) (see paragraph [0043], lines 487-491 and Figure 1, if the measured open circuit voltage of the fuel cell 8 and the voltage of the intermediate circuit correspond, the switching contact 5 is closed as well).
	As to claim 3, the fuel cell connection switch (5) is opened before the fuel cell is activated in step (c) (see paragraph [0043], lines 487-491, if the measured open circuit voltage of the fuel cell 8 and the voltage of the intermediate circuit correspond, the switching contact 5 is closed as well, the implies that the switching contact 5 was previously opened).
	As to claim 7, the steps (a) to (f) are carried out in the specified order (see paragraph [0043], Aberle discloses a numbered list, wherein the steps in the list, corresponding to steps (a) to (f) of claim 1, are disclosed in the order given in claim 1.
	As to claim 8, Aberle discloses a high-voltage on-board power system for a motor vehicle, comprising:  a high-voltage battery (26); and a fuel cell (8), the high-voltage battery (26) being connected to an inverter (3) of an electric traction unit (1) of the motor vehicle via a DC voltage converter (19) (see paragraphs [0027], [0029], and [0030], and Figure 1, the temporary energy store (26) is connected to the driving converter (3) via the DC/DC converter (19)), wherein the fuel cell (8) is directly electrically connected to the inverter (3) (see paragraph [0027], lines 298-301 and Figure 1, a line is connected to an input of the driving converter 3, runs to a pole of a switching contact 5 of a battery protection switch, the other pole of which is connected to a diode 6, which is connected to the electrical output 7 of the fuel cell 8, and the fuel cell can also be connected to the inverter directly), and wherein the high-voltage on-board power system is configured to adjust an operating voltage of the high-voltage on-board power system to an operating voltage of the fuel cell (8) (see paragraph [0043], a method for starting a fuel cell comprises the step “the DC/DC converter 19 raises the voltage of the fuel cell intermediate circuit to the open circuit voltage of the fuel cell 8”).
	As to claim 9, a fuel cell connection switch (5) is arranged between the fuel cell (8) and a power connection point of the high-voltage on-board power system, and the power connection point is directly electrically connected to the DC voltage converter (19), the inverter (3) and the fuel cell connection switch (5) (see paragraph [0027], lines 294-305; paragraph [0029], lines 326-328; and paragraph [0030], lines 332-341, and Figure 1, a line 4 of the DC power system is connected to an input of the driving converter 3 and runs to a pole of a switching contact 5, and an output/input 20 of the DC/DC converter 19 is connected to the line 4 or to a pole of the switching contact 5).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aberle in view of the US patent of Kanie et al. (9,502,725).
 	As to claim 4, Aberle discloses all of the claimed features, as set forth above, except for the operating voltage of the high-voltage on-board power system being reduced in step (e) to adjust it to the operating voltage of the fuel cell.  Kanie discloses a fuel cell system wherein the operating voltage of a high-voltage on-board power system is reduced to adjust it to the operating voltage of the fuel cell (see column 5, lines 60-66 and Figure 2, the controller 9 determines whether or not the output voltage of the fuel cell converter 3 is lower than the output voltage of the battery converter 5, step 105, when the output voltage of the fuel cell converter 3 is lower than the output voltage of the battery converter 5 (YES at step S105), the controller 9 controls an increase in the output voltage of the fuel cell converter 3 to the output voltage of the battery converter 5, step S106).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Aberle to use the technique of Kanie, in order to balance out a voltage difference by reducing the higher voltage instead of raising the lower voltage.
Allowable Subject Matter
Claims 5-6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 contains allowable subject matter because none of the prior art of record 
discloses or suggests the operating voltage of the fuel cell and/or the operating voltage of the high-voltage on-board power system being increased after coupling the fuel cell in step (f), in combination with the remaining claimed features.
	Claim 6 contains allowable subject matter because none of the prior art of record discloses or suggests a decoupling signal generated after coupling the fuel cell, and the operating voltage of the high-voltage on-board power system adjusted to the operating voltage of the fuel cell depending on the decoupling signal, wherein the fuel cell is operated in a de-energized state after the adjustment based on the decoupling signal, the fuel cell being decoupled from the high-voltage on-board power system in de-energized operation, in combination with the remaining claimed features.
	Claims 10-11 contain allowable subject matter because none of the prior art of record discloses or suggests the high-voltage on-board power system having a control unit, which is configured to generate a coupling signal, by which the fuel cell is coupled to the high-voltage on-board power system, and/or a decoupling signal, by which the fuel cell is decoupled from the high-voltage on-board power system, and wherein the coupling signal and/or the decoupling signal trigger the adjustment of the operating voltage of the high-voltage on-board power system, in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836